                  Case 1:20-cv-01347-SAB Document 3 Filed 09/23/20 Page 1 of 2


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8    DAVID DAVID,                                        Case No. 1:20-cv-001347-SAB

 9                    Plaintiff,                            ORDER DIRECTING CLERK’S OFFICE
                                                            TO ISSUE SERVICE DOCUMENTS AND
10           v.                                             NEW CASE DOCUMENTS AND
11    COMMISSIONER OF SOCIAL SECURITY,                      REQUIRING SERVICE OF THE
                                                            COMPLAINT
12                    Defendant.

13

14
            On September 22, 2020, David David (“Plaintiff”) filed the complaint in this action
15
     seeking judicial review of the final decision of Defendant Commissioner of Social Security
16
     (“Defendant”) denying his application for benefits under the Social Security Act. (ECF No. 1.)
17
     On this same date, the Office of the Clerk issued a notice that pursuant to General Order 615, this
18
     matter is stayed pending further order of the Court.
19
            On April 14, 2020, General Order Number 615 issued staying all Social Security actions
20
     filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of
21
     Appellate Hearings Operations and may resume preparation of a certified copy of the
22
     administrative record. Pursuant to the general order, all cases are stayed upon filing unless
23
     otherwise ordered by the court. The Court finds that it is appropriate to direct service of the
24
     complaint in this action and the stay will go into effect upon service of the complaint.
25
            Accordingly, the Office of the Clerk is directed to issue a summons and new case
26
     documents in this action. Plaintiff shall serve the summons and complaint and is directed to
27
     paragraph 1 of the scheduling order to be issued in this action, which directs that the summons
28


                                                      1
              Case 1:20-cv-01347-SAB Document 3 Filed 09/23/20 Page 2 of 2


 1 and complaint shall be served within 20 days of the filing of the complaint. Plaintiff shall

 2 promptly file proof of service with the Court upon completion of service.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     September 23, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
